Opinion by
Tilson, J.
At the trial a witness testified that certain items of the merchandise consist of hats similar in all material respects to those involved in Abstract 47291. Thereafter, a stipulation was filed wherein it was agreed that certain items consist of hats similar in all,material respects to those the subject of United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218), and other items consist of knotted hemp hats the same as those involved in Abstract 46497. Upon the established facts'and following the authorities cited the merchandise was held dutiable as claimed.